Citation Nr: 1537019	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-06 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as due to the Veteran's service-connected wrist disabilities.

3.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to May 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In his February 2010 VA form 9 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  Thereafter, in July 2010 and March 2015 statements the Veteran withdrew that request.  The hearing request having been withdrawn, the Board may proceed with adjudication.

The Veteran has made separate and distinct claims for service connection for depression and for PTSD.  In light of the evidence of record, the Board has characterized those issues separately and in light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the appeal for service connection for depression as service connection for a psychiatric disorder, however diagnosed.

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to service connection for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard June 2007 and June 2008 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The record does not indicate that the Veteran is in receipt of disability benefits from the Social Security Administration for PTSD.

Of note, in a March 2007 application for a total disability rating based on unemployability and in a March 2007 statement from the Veteran's mother, it is noted that the Veteran received mental health treatment at a VA medical center and at the private facility Maricopa County Hospital around 1975 and 1976.  Below, as pertaining to the Veteran's claim for an acquired psychiatric disability, these records are requested as they might better inform that claim.  Here, however, the Veteran is not prejudiced by consideration of the PTSD claim based upon the evidence of record because those records, from decades prior to the Veteran's claim for service connection, will not impact the Board's finding that the Veteran has not had PTSD at any time during the course of the appeal.

The Veteran was provided a VA medical examination in December 2008.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  VA's duty to assist has been met.

Service Connection for PTSD-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran in this case has not asserted, and the evidence of record does not show, that he was diagnosed with PTSD, and the evidence does not show that he engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.  The Veteran is not shown to have been a prisoner of war, so the provisions of 38 C.F.R. § 3.304(f)(4) are also not for consideration.  

[Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Factual Background 

The Veteran's service treatment records reveal a normal psychiatric examination at the time of enlistment.  

A July 1973 treatment note demonstrates that the Veteran complained of psychological problems and requested to speak to a psychiatrist about a personal problem.  Personnel records include a July 1973 acknowledgement of punishment statement in which the Veteran stated that he felt he was unadaptable to the Army way of life.  The Veteran stated "I am an ex-drug user, I joined the army to get away from drugs.  Now I am living in a society of drug users.  Being on hard dope is not my way of life anymore.  I want to get away from all the temptation...I would like to get out of the Federal drug scene before I start back up."

In a July 1973 statement, the Veteran stated that he believed that his punishment for lateness was too severe.  The Veteran stated "[o]n the ambulance, to be honest, I was guilty.  I did steal it so I cannot justify it.  As determined by a doctor and myself I was on LSD-25 and I don't think I knew what I was doing at the time."

In an August 1973 acknowledgement of imposition of punishment appeal, the Veteran stated that he believed his punishment to be too severe.  The Veteran stated that now that he had acquired a few Article 15 punishments he would not be able to send money home.  He stated that he wanted an honorable discharge as opposed to a Chapter 13 discharge or other discharge.  He stated that he wished to stay in the service and learn more about his military occupation so he could benefit from it further when he got out of the service.  

The Veteran was shown to have been observed for two days in the psychiatric clinic in May 1974.  

A March 1975 treatment note includes a psychiatry note describing improper use of LSD, the Veteran was observed for one day.  

An April 1975 summary of hospitalization noted that the Veteran was diagnosed with drug abuse, it was noted that the Veteran wanted out of the Army.  An April 1975 Chapter 13 discharge report of medical history includes the Veteran's reports that he had no nervous trouble, depression or trouble sleeping.  The Veteran reported that he was in good health.  An April 1975 report of medical examination noted a normal psychiatric examination.  

In an August 1999 statement from the Veteran's ex-wife, V.D., she wrote that the Veteran had had mental health problems for years for which he received treatment in the service and thereafter.

Post-service records include a September 1999 VA examination for mental disorders, the VA examiner noted that the Veteran had a preoccupation with problems that he and his family had with the local school board.  He stated that he was depressed and angry over most things.  The Veteran stated that he felt stressed all of the time secondary to past substance abuse, and problems with the school district.  

The Veteran told the VA examiner that if he had known the Veteran six years ago, prior the onset of school problems, he would have found him a calm, hardworking, happy man with no memory problems.  

The examiner explained that the Veteran was obviously angry and preoccupied with the school problems and injustices involved.  Diagnoses of adjustment disorder with mixed emotions, alcohol abuse, marijuana abuse and a past history of polysubstance abuse were assigned.  

In a May 2002 authorization form, the Veteran noted that he was suffering from mental illness which began during his time in service and was "partly due to drug and alcohol abuse at the time."  The Veteran stated that he was in detox in Europe in 1974 for evaluation for mental problems due to drug use in the military.  
A July 2004 VA medical center treatment note written by Dr. J.M. included diagnoses of PTSD and rule-out dysesthetic disorder.  

A March 2007 statement from the Veteran's mother noted that the Veteran was in for psychological examination on two occasions after his discharge.  In a March 2007 statement from the Veteran's sister, D.D. noted that when her brother was discharged from service she noticed that he was nervous and anxious around people.  She stated that after a year or so regular life became so stressful and difficult for him that he was admitted to the hospital.  

In an April 2007 letter from the Veteran's psychologist J.M., J.M. noted that the Veteran had received treatment from him for about three years for severe and chronic PTSD to include depression, generalized anxiety and paranoia.  It was noted that the Veteran struggled with occupational and social impairment in most areas due to such symptoms as suicidal ideation, near continuous panic, impulse control and difficulty in adapting to stressful circumstances.  

In a September 2007 treatment note from VA medical center psychologist, J.M., J.M. stated that he found the Veteran to suffer from PTSD with clear supportive stressors expressed by the Veteran.  

In an October 2007 statement, the Veteran described his in-service stressors.  The Veteran stated that as a medic, he had a steady flow of patients all of the time and treated patients with ailments from gunshot wounds to gonorrhea and many types of trauma.  He described treating a soldier who had fallen from a third story window for a broken neck.  He stated that he also came close to losing a patient on a stairwell in a stretcher and described having to apply CPR to a patient who vomited in his face.  The Veteran described an abscess blowing puss and blood all over him and the ceiling which was so sickening he had to throw up.  He stated that to this day if he saw a child with a runny nose he became sick and threw up.  

The Veteran was afforded a VA examination in December 2008.  The examiner noted that the claims file was reviewed in great detail.  

During his examination the Veteran reported that he developed emotional problems towards the end of his three year enlistment.  He stated that this was due to trauma experienced as a medic.  The Veteran reported that he was hospitalized for a few days when he experienced an encounter with god.  It was noted that there were no detailed records of this but evidence that he requested psychiatric help and an extremely brief record of treatment which appears to attribute the Veteran's problems to LSD.  

The Veteran reported that he did not disclose the complete experience of interacting with god believing that no one would believe him.  He reported that he struggled with depression but also had repeated problems with Article 15 punishments. 

The examiner explained that a close examination of the medical and personnel records indicated that the Veteran was using alcohol and a number of other drugs during that period and noted that statements in personnel records included the Veteran's request to get out of the service to get away from the rampant use of drugs.  

The Veteran complained of depression, anxiety, insomnia, sleepwalking and racing thoughts.  It was noted that the Veteran was an ambulance driver and medic and that his stressors included being exposed to victims of accidents and other experiences of a medic or ambulance driver.  

The Veteran explained to the examiner that after he was discharged he worked at the VA medical center and was hospitalized twice after using peyote.  

The Veteran reported that he had a significant period of time thereafter where he did not have treatment but continued to struggle with depression and anxiety.  The examiner noted that the focus of many of the Veteran's treatment appeared to be problems with his children and the school district.  

The examiner noted that while it was entirely possible for someone to have a traumatic experience as a medic in a noncombat situation he believed the preponderance of the evidence showed that the Veteran's emotional problems were not related to trauma experienced while on active duty as a medic.  The examiner noted that the Veteran's psychotherapy request appeared to be related to substance abuse.

On mental status examination, the Veteran demonstrated no impairment of thought process or communication.  He denied hallucinations and delusions.  The examiner noted that while there may have been some psychotic experiences early on they were likely related to his use of hallucinogenic and perhaps stimulant drugs.  The Veteran denied suicidal or homicidal thoughts, ideation, plans or intent.  

The examiner stated that the Veteran had been diagnosed by his providers as having PTSD as well as major depression in his medical records.  The examiner stated that while it was possible that the Veteran experienced trauma as a child and that some trauma while on active duty, it was his opinion that the appropriate diagnosis was chronic depression.  The examiner stated that while the Veteran did exhibit significant depression and psychological problems while in the military, he had a disruptive and dysfunctional upbringing which likely predisposed him to substance abuse and psychological problems rather than his psychological problems being the result of his service experiences.  

The examiner stated that he did not see that the Veteran had consistent reexperiencing which was part of the criteria for PTSD or consistent avoidance and that the Veteran's best diagnosis was depression, not otherwise specified or possibly major depressive disorder as well as substance abuse in full remission.  

Analysis

The Veteran's claimed stressors are related to his service as a medic.  The Board finds the Veteran's claims largely plausible as they are consistent with his military occupational specialty.  However, the most probative evidence fails to demonstrate that the Veteran has PTSD as defined in 38 C.F.R. § 4.125(a) as due to those claimed stressors.  

The Board may favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, two medical experts are shown to opine as to whether the Veteran has PTSD due to his service; the Board finds that the medical opinions of the December 2008 VA examiner outweigh the opinions of Dr. J.M..

The Board finds that the December 2008 VA examiner's conclusion that the Veteran does not have PTSD is the most probative.  The examiner is shown to have reviewed the Veteran's service treatment records in great detail, he discusses them at great length in his examination report and is shown to conclude following a full examination that the Veteran does not have avoidance symptoms or reexperiencing consistent with a diagnosis of PTSD.  The examiner's conclusions are unequivocal, supported by the record and are supported by a detailed and thorough rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that among the factors for assessing the probative value of a medical opinion are the unequivocal nature of the opinion, a factually accurate predicate, and a reasoned analysis).  

In contrast, Dr. J.M. appears to have relied upon the Veteran's own account of his stressors, there is no evidence that Dr. J.M. examined the Veteran's service treatment records and Dr. J.M. fails to enumerate the symptoms of PTSD that led him to a conclusion that the Veteran has PTSD.  Of note, too, is the fact that in his most detailed discussion of the Veteran's symptoms, the April 2007 letter, Dr. J.M. does not note that the Veteran has symptoms of avoidance or reexperiencing, which were also excluded from the symptoms as described by the VA examiner.

Moreover, Dr. J.M. relies upon the Veteran's statements which are found to be of limited credibility.  

Service treatment records demonstrate that the Veteran was treated regularly for substance abuse and he is shown to have wished to leave the service secondary to the availability of drugs there.  The Board finds significant that while the Veteran was given ample opportunity to describe trouble he was having with his military occupational specialty, he cited no such problems.  In fact, in an August 1973 statement, the Veteran asks to remain in the service to learn more about his trade, which indicates that the Veteran did not have trouble with his work.  The Board assigns greater probative weight to the service treatment records than the Veteran's more recent statements as they were recorded at the time of his service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Further supporting a finding against the Veteran's credibility is the September 1999 examination report which notes that the Veteran had problems with post-service life.  While the Veteran cites his past substance abuse during that examination, he did not note the effects of any in-service traumatic experiences, going so far as to explain to the examiner that if he had examined the Veteran six years prior, before problems with the school board, he would have seen the Veteran as a happy and calm person.  The Veteran notes a connection between mental illness in service in May 2002 but associates such problems with drug and alcohol abuse and only decades after service is the Veteran shown to associate his mental health symptoms to his service dealing with medical emergencies.  As Dr. J.M.'s conclusions and diagnoses are shown to rely upon the Veteran's claims which are afforded limited credibility, Dr. J.M.'s findings are afforded limited probative value.

Additionally, beyond the question of the Veteran's credibility is the issue of competence.  The Board acknowledges its consideration of the lay evidence of record, including the Veteran's and his family member's contentions that he suffers from PTSD as a result of his in-service experiences.  However, whether the Veteran demonstrates sufficient symptomatology to support a diagnosis of a psychiatric illness is a medically complex matter requiring medical expertise, and thus, a layperson, is not qualified to either render such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues); cf. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

In sum, the most probative evidence of record fails to reflect that the Veteran has or has had PTSD during the pendency of this appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent evidence of current disability, there can be no valid claim).  Accordingly, a basis for granting service connection has not been presented, and the Veteran's appeal is therefore denied.


ORDER

Service connection for posttraumatic stress disorder is denied.


REMAND

As noted above, the evidence indicates that the Veteran received psychiatric treatment in Maricopa County Hospital in 1975 or 1976 and treatment at VA facilities during that time.  Such records may inform the Veteran's current claim and the RO should invite the Veteran to submit records, or authorization to obtain records, for any additional treatment pertaining to his claim.  The RO must also obtain any and all VA medical center treatment records and associate such records with the claims file.  See 38 C.F.R. § 3.159 (2015).  Following receipt of such records, the RO must complete any and all necessary development indicated.

Finally, the Veteran was afforded a VA examination in March 2009 for the left knee claim.  Following a VA examination of the Veteran, the VA examiner concluded that it was not clear whether the Veteran's left knee condition was related to a service injury due to absence of chronicity in records.  The VA examiner appears to have dismissed the Veteran's lay statements describing an in-service injury as the cause of his left knee pain.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.).  The examination is, thus, inadequate and a remand is necessary before a decision can be reached on this matter.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records for treatment between 1975 and the present.  Request archived records if necessary.

2.  Request authorization to release any additional records pertaining to the treatment of a psychiatric disability not already associated with the claim file, to include records from Maricopa County Hospital dated in 1975 and 1976.  

3.  After the development in 1 and 2 has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for an acquired psychiatric disorder other than PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disorder other than PTSD.  

(a) The examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current acquired psychiatric disorder other than PTSD is causally or etiologically related to his military service, to include his work as a medic, as opposed to its being more likely due to some other factor or factors.  


(b) If the disability is not related to service, is it at least as likely as not (50 percent or greater probability) that it is caused by the Veteran's service-connected wrist disabilities?  Please explain why or why not.

(c) If not, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected wrist disabilities.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

4.  Schedule the Veteran for a VA examination to evaluate his claim for service connection for a left knee disorder.  

The examiner should opine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed left knee disability is the result of the Veteran's military service.  The examiner should note the October 1974 service treatment records noting that the Veteran complained of a slight snapping in his left knee and that he had a provisional diagnosis of a pulled lateral ligament.

For both examinations, the examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, he or she must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

5.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


